Petition for Writ of Mandamus
Denied and Memorandum Opinion filed November 18, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01024-CR
____________
 
IN RE WARREN PIERRE CANADY, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
248th District Court
Harris County, Texas 
Trial Court Cause No. 1276540
 
 
 

M E M O R
A N D U M   O P I N I O N
            On October 21, 2010, relator filed a writ of quo warranto in
this court.  See Tex. R. App. P. 52.  Relator complains the Honorable
Joan Campbell, presiding judge of the 248th District Court of Harris County,
Texas, has no choice but to dismiss his case because the court lacks
jurisdiction.
A writ of quo warranto is an extraordinary remedy used to determine
disputed questions about the proper person entitled to hold a public office and
exercise its functions, or to question the existence of a public corporation or
district and its right to act. State ex rel. Angelini v. Hardberger, 932
S.W.2d 489, 490 (Tex.1996).  Relator's petition is wholly unrelated to the
issues for which a writ of quo warranto
is available, and therefore is an improper vehicle for obtaining the relief
sought by relator.
Our writ power is limited to issuing writs of mandamus and
all other writs necessary to enforce our jurisdiction, which does not include a
writ of quo warranto. See Tex.
Gov't Code Ann. § 22.221(a) (Vernon 2004).  Accordingly, we dismiss relator's petition for writ of quo warranto for lack of jurisdiction. Tex. R. App. P. 52.8(a).
 
                                                                        PER
CURIAM
 




Panel
consists of Justices Seymore, Boyce, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b).